Title: From John Adams to John Quincy Adams, 1 May 1815
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy May 1. 1815

We are at our Wits ends for News from you. We know not whether you are at Ghent, gone to Paris, returned to Petersburg, or where you are. We are equally anxious for your Lady and your Son. We know not whether they are to remove from Petersburg by Land or by Water, to Ghent to Paris or to England.
Gallia, the too faithful Alemick of Britain,
“changeful as a Child at play
Now calls in Princes and now turns away.”
Will the Restoration of Napoleon, rekindle War? Between France and England? What Power, will join England in the contest? Will Orders in Council, Blockades Impressments and captures of our Vessells succeed? Will our Coast Fisheries of ten times the Value of our Bank Fisheries be obstructed? My Son! No Man, except your Father was ever placed in more delicate or dangerous Situations than you are. Murus a homius is you only Shield. And a Silence, a taciturnity impenetrable except with Ministers of State.
We are distracted, for your Sons, Dear George and John. Who will they meet in England? Where are their Parents and their Brother, their Uncle and Cousin and their Aunt? And my Great grand daughter? Have you Seen, the History of New Orleans! I hope, the Southern and Western States will no longer, pretend to dread the Warlike Character of New England, and that New England will no longer arrogate to herself, a monopoly of Patriotism, Bravery or Skill in War. We must learn to do more Justice to each other.
In the utmost agitation of Spirits for you and yours and for Europe and America, I am your affectionate Father, 
John Adams